Title: To George Washington from Jonathan Hobby, 7 February 1783
From: Hobby, Jonathan
To: Washington, George


                        
                            Sir.
                            Camp 7th Febuary 1783.
                        
                        I feel my self unhappy in Troubling your Excellency Again After the Discussion of the Court Respecting my
                            Negro Servant. wod only wish to Observe that they have given it as their Appinion, that my Remedy Lays in the State in
                            which he was Inlisted In Answer to which, I wod say, that from the Circumstances Attending his Inlistment &
                            Mustering I am precluded from Every Remedy—had I been in the State at the time of his Inlistment, my only and sure Remedy
                            wod have been in an Immediately Application to the Muster Master of the State, where the matter wod have Ended, and as
                            that which was my Ne Plus Ultra, fails me at Present, and a Total loss of him must Interely
                            Ensue, I wuld wish your Excellency wod be disposed, that this Circumstance might Engage one moment of yr Excellencys
                            Attention. Am your Excellencys Obliged hum. Sert
                        
                            Jon. Hobby
                        
                    